Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 1 of 15            FILED
                                                                  2021 Jul-23 PM 03:41
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 2 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 3 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 4 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 5 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 6 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 7 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 8 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 9 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 10 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 11 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 12 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 13 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 14 of 15
Case 2:18-cv-01592-RDP Document 75 Filed 07/23/21 Page 15 of 15
